—In a proceeding pursuant to CPLR article 78 to review a determination of the respondents dated June 6, 1996, which denied the petitioner’s application pursuant to Retirement and Social Security Law § 803 for retroactive membership in the New York State Teachers Retirement System, the petitioner appeals from (1) a judgment of the *525Supreme Court, Westchester County (Silverman, J.), entered June 25, 1997, which dismissed the petition as barred by the Statute of Limitations, and (2) an order of the same court, entered October 31, 1997, which denied his motion, in effect, for reargument.
Ordered that the appeal from the order is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
We reject the petitioner’s contention that this proceeding pursuant to CPLR article 78 is in the nature of mandamus to compel, and we agree with the Supreme Court that the respondents’ determination denying retroactive membership in the New York State Teachers Retirement System became final and binding on June 6, 1996. Thus, the proceeding is barred by the Statute of Limitations (see, CPLR 217 [1]). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.